Atkinson, J.
A will of a married woman provided: “Item 1. I give and bequeath, to my husband, James E. Parker, all the property that I may be possessed of, both real and personal, during his natural life, not to be subject to any debts or contracts of his, contracted before my decease, but to be used and managed by him for his benefit during his natural life. Item 2. At the death of my said husband, James E. Parker, it is my will that all the property then remaining, and given to him by me in this will, be equally divided between my brother, Henry P. Mercier, and my sisters, Frances C. Dozier and Helen Estes. Should any of them be dead at said division, their children to receive their portion hereby bequeathed.” Held, that the devise to Henry P. Mercier under item 2 was contingent; and he being dead at the time appointed for the division of such property as might remain after the death of the husband of the testatrix, the devise over.,to the children of Henry *812P. Mereier was to tliem as a class, and children of liis who were living at the time appointed for the division would take to the exclusion of children of a deceased child.
No. 563.
April 12, 1918.
Petition for direction. Before Judge Walker. Lincoln superior court. July 21,1917.
J. B. Burnside, for plaintiffs in error.
(S'. H. Sibley, contra.

Judgment affirmed.


All the Justices concur, except Fish, 0. J., absent.